 Fill in this information to identify your case and this filing:

  Debtor 1                          Jack                         Carlton                    Cramer, Jr
                                   First Name                   Middle Name                Last Name

  Debtor 2
  (Spouse, if filing)              First Name                   Middle Name                Last Name

  United States Bankruptcy Court for the:                                       Western District of Washington
                                                                                                                                                                                   ✔
                                                                                                                                                                                   ❑   Check if this is an
  Case number                               18-13383-CMA                                                                                                                               amended filing


Official Form 106A/B
Schedule A/B: Property                                                                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you think it
fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more
space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
      ❑ No. Go to Part 2.
      ✔ Yes. Where is the property?
      ❑
      1.1     15605 63rd Ave NE                                               What is the property? Check all that apply.                                  Do not deduct secured claims or exemptions. Put the
              Street address, if available, or other
              description
                                                                             ✔ Single-family home
                                                                             ❑                                                                             amount of any secured claims on Schedule D:
                                                                             ❑ Duplex or multi-unit building                                               Creditors Who Have Claims Secured by Property.
                                                                             ❑ Condominium or cooperative                                                Current value of the            Current value of the
                                                                             ❑ Manufactured or mobile home                                               entire property?                portion you own?
               Kenmore, WA 98028-4318                                        ❑ Land                                                                                  $575,000.00                    $575,000.00
              City                               State        ZIP Code       ❑ Investment property
                                                                             ❑ Timeshare                                                                 Describe the nature of your ownership interest (such
                                                                                                                                                         as fee simple, tenancy by the entireties, or a life
               King
              County
                                                                             ❑ Other                                                                     estate), if known.
                                                                              Who has an interest in the property? Check one.
                                                                             ✔ Debtor 1 only
                                                                                                                                                           Homestead
                                                                             ❑
                                                                             ❑ Debtor 2 only
                                                                             ❑ Debtor 1 and Debtor 2 only                                                 ❑ Check if this is community property
                                                                             ❑ At least one of the debtors and another
                                                                                                                                                              (see instructions)

 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
    you have attached for Part 1. Write that number here.........................................................................................................                  ➜            $575,000.00




Official Form 106A/B                                                                                    Schedule A/B: Property                                                                         page 1

                      Case 18-13383-CMA                                  Doc 98               Filed 03/04/20                      Ent. 03/04/20 17:16:31                           Pg. 1 of 28
 Debtor 1                   Jack                          Carlton                          Cramer, Jr                                                          Case number (if known) 18-13383-CMA
                            First Name                    Middle Name                       Last Name




 Part 2: Describe Your Vehicles



 Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
 you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

 3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
       ❑ No
       ✔ Yes
       ❑
       3.1 Make:                                   Chevrolet                 Who has an interest in the property? Check one.                                 Do not deduct secured claims or exemptions. Put the
                                                   Silverado
                                                                             ✔ Debtor 1 only
                                                                             ❑                                                                               amount of any secured claims on Schedule D:
            Model:
                                                                             ❑ Debtor 2 only                                                                 Creditors Who Have Claims Secured by Property.
                                                   2007                      ❑ Debtor 1 and Debtor 2 only                                                  Current value of the        Current value of the
                                                                             ❑ At least one of the debtors and another
            Year:
                                                   62500                                                                                                   entire property?            portion you own?
            Approximate mileage:                                                                                                                                         $9,000.00                  $9,000.00
            Other information:                                               ❑Check if this is community property (see
                                                                                 instructions)




      If you own or have more than one, list here:

       3.2 Make:                                   Toyota                    Who has an interest in the property? Check one.                                 Do not deduct secured claims or exemptions. Put the
                                                   Rav 4
                                                                             ✔ Debtor 1 only
                                                                             ❑                                                                               amount of any secured claims on Schedule D:
            Model:
                                                                             ❑ Debtor 2 only                                                                 Creditors Who Have Claims Secured by Property.
                                                   2018                      ❑ Debtor 1 and Debtor 2 only                                                  Current value of the        Current value of the
                                                                             ❑ At least one of the debtors and another
            Year:
                                                   24000                                                                                                   entire property?            portion you own?
            Approximate mileage:                                                                                                                                        $28,000.00                 $28,000.00
            Other information:                                               ❑Check if this is community property (see
                                                                                 instructions)




 4.     Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
        Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
        ✔ No
        ❑
        ❑ Yes
 5.    Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
       you have attached for Part 2. Write that number here.........................................................................................................                 ➜             $37,000.00




 Part 3: Describe Your Personal and Household Items

  Do you own or have any legal or equitable interest in any of the following items?                                                                                                    Current value of the
                                                                                                                                                                                       portion you own?
                                                                                                                                                                                       Do not deduct secured
                                                                                                                                                                                       claims or exemptions.




Official Form 106A/B                                                                                     Schedule A/B: Property                                                                     page 2

                      Case 18-13383-CMA                                   Doc 98               Filed 03/04/20                       Ent. 03/04/20 17:16:31                        Pg. 2 of 28
 Debtor 1              Jack                   Carlton                   Cramer, Jr                                        Case number (if known) 18-13383-CMA
                       First Name               Middle Name             Last Name



 6.    Household goods and furnishings
       Examples:    Major appliances, furniture, linens, china, kitchenware

       ❑ No
       ✔ Yes. Describe........
       ❑
                                      Household Goods and Furnishings
                                                                                                                                                                $2,500.00


 7. Electronics
       Examples:    Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections;
                    electronic devices including cell phones, cameras, media players, games

       ❑ No
       ✔ Yes. Describe........
       ❑
                                      Laptop Computer                                                                                                            $150.00



 8.    Collectibles of value
       Examples:    Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                    stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
       ✔ No
       ❑
       ❑ Yes. Describe........

 9. Equipment for sports and hobbies
       Examples:    Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks;
                    carpentry tools; musical instruments
       ✔ No
       ❑
       ❑ Yes. Describe........

 10.    Firearms
        Examples:    Pistols, rifles, shotguns, ammunition, and related equipment
        ✔ No
        ❑
        ❑ Yes. Describe........

 11.    Clothes
        Examples:    Everyday clothes, furs, leather coats, designer wear, shoes, accessories

        ❑ No
        ✔ Yes. Describe........
        ❑
                                      Clothes                                                                                                                    $750.00



 12.    Jewelry
        Examples:    Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
        ✔ No
        ❑
        ❑ Yes. Describe........


 13.    Non-farm animals
        Examples:    Dogs, cats, birds, horses
        ✔ No
        ❑
        ❑ Yes. Describe........




Official Form 106A/B                                                              Schedule A/B: Property                                                   page 3

                    Case 18-13383-CMA                     Doc 98          Filed 03/04/20               Ent. 03/04/20 17:16:31                Pg. 3 of 28
 Debtor 1                     Jack                               Carlton                                Cramer, Jr                                                                 Case number (if known) 18-13383-CMA
                              First Name                         Middle Name                            Last Name



 14.   Any other personal and household items you did not already list, including any health aids you did not list

       ✔ No
       ❑
       ❑ Yes. Describe........

 15.   Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
       for Part 3. Write that number here........................................................................................................................................➜                                   $3,400.00




 Part 4: Describe Your Financial Assets

  Do you own or have any legal or equitable interest in any of the following?                                                                                                                            Current value of the
                                                                                                                                                                                                         portion you own?
                                                                                                                                                                                                         Do not deduct secured
                                                                                                                                                                                                         claims or exemptions.


 16.   Cash
       Examples:           Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
       ✔ No
       ❑
       ❑ Yes........................................................................................................................................................   Cash..............



 17.   Deposits of money
       Examples:           Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other
                           similar institutions. If you have multiple accounts with the same institution, list each.

       ❑ No
       ✔ Yes..................
       ❑
                                                                Institution name:



       17.1. Checking account:                                   Union Bank 5754 (new checking account opened                                                                                $20.00
                                                                 3/4/2020

       17.2. Checking account:


       17.3. Savings account:


       17.4. Savings account:


       17.5. Certificates of deposit:


       17.6. Other financial account:


       17.7. Other financial account:


       17.8. Other financial account:


       17.9. Other financial account:




Official Form 106A/B                                                                                                    Schedule A/B: Property                                                                       page 4

                       Case 18-13383-CMA                                           Doc 98                   Filed 03/04/20                            Ent. 03/04/20 17:16:31                          Pg. 4 of 28
 Debtor 1                 Jack                   Carlton                Cramer, Jr                                         Case number (if known) 18-13383-CMA
                          First Name             Middle Name             Last Name



 18.   Bonds, mutual funds, or publicly traded stocks
       Examples:        Bond funds, investment accounts with brokerage firms, money market accounts
       ✔ No
       ❑
       ❑ Yes..................
       Institution or issuer name:




 19.   Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
       an LLC, partnership, and joint venture

       ✔ No
       ❑
       ❑ Yes. Give specific
            information about
            them...................

       Name of entity:                                                                    % of ownership:




 20.   Government and corporate bonds and other negotiable and non-negotiable instruments
       Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
       Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about
            them...................

       Issuer name:




 21.   Retirement or pension accounts
       Examples:        Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
       ✔ No
       ❑
       ❑ Yes. List each account
            separately.
       Type of account:                Institution name:

       401(k) or similar plan:


       Pension plan:


       IRA:


       Retirement account:


       Keogh:


       Additional account:




Official Form 106A/B                                                               Schedule A/B: Property                                                   page 5

                     Case 18-13383-CMA                      Doc 98         Filed 03/04/20             Ent. 03/04/20 17:16:31                Pg. 5 of 28
 Debtor 1                 Jack                      Carlton              Cramer, Jr                                   Case number (if known) 18-13383-CMA
                          First Name                Middle Name          Last Name



 22.   Security deposits and prepayments
       Your share of all unused deposits you have made so that you may continue service or use from a company
       Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or
       others
       ✔ No
       ❑
       ❑ Yes.....................
                                    Institution name or individual:

       Electric:


       Gas:


       Heating oil:


       Security deposit on rental unit:


       Prepaid rent:


       Telephone:


       Water:


       Rented furniture:


       Other:


 23.   Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

       ✔ No
       ❑
       ❑ Yes.....................
       Issuer name and description:




 24.   Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
       26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
       ✔ No
       ❑
       ❑ Yes.....................
       Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c):




 25.   Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your
       benefit

       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....




Official Form 106A/B                                                              Schedule A/B: Property                                               page 6

                    Case 18-13383-CMA                           Doc 98     Filed 03/04/20            Ent. 03/04/20 17:16:31              Pg. 6 of 28
 Debtor 1              Jack                     Carlton               Cramer, Jr                                         Case number (if known) 18-13383-CMA
                       First Name               Middle Name            Last Name



 26.   Patents, copyrights, trademarks, trade secrets, and other intellectual property
       Examples:     Internet domain names, websites, proceeds from royalties and licensing agreements
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....


 27.   Licenses, franchises, and other general intangibles
       Examples:     Building permits, exclusive licenses, cooperative association holdings, liquor licenses,
                     professional licenses
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....


Money or property owed to you?                                                                                                                    Current value of the
                                                                                                                                                  portion you own?
                                                                                                                                                  Do not deduct secured
                                                                                                                                                  claims or exemptions.


 28.   Tax refunds owed to you

       ✔ No
       ❑
       ❑ Yes.    Give specific information about                                                                           Federal:
                 them, including whether you
                 already filed the returns and the                                                                         State:
                 tax years.......................
                                                                                                                           Local:



 29.   Family support
       Examples:     Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

       ✔ No
       ❑
       ❑ Yes.    Give specific information..........
                                                                                                                           Alimony:

                                                                                                                           Maintenance:

                                                                                                                           Support:

                                                                                                                           Divorce settlement:

                                                                                                                           Property settlement:


 30.   Other amounts someone owes you
       Examples:     Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social
                     Security benefits; unpaid loans you made to someone else
       ✔ No
       ❑
       ❑ Yes.    Give specific information..........




Official Form 106A/B                                                            Schedule A/B: Property                                                       page 7

                   Case 18-13383-CMA                      Doc 98         Filed 03/04/20             Ent. 03/04/20 17:16:31                     Pg. 7 of 28
 Debtor 1                  Jack                           Carlton                            Cramer, Jr                                                           Case number (if known) 18-13383-CMA
                           First Name                      Middle Name                       Last Name



 31.   Interests in insurance policies
       Examples:         Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
       ✔ No
       ❑
       ❑ Yes.       Name the insurance company
                                                                           Company name:                                                             Beneficiary:                      Surrender or refund value:
                    of each policy and list its value....




 32.   Any interest in property that is due you from someone who has died
       If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property
       because someone has died.
       ✔ No
       ❑
       ❑ Yes.       Give specific information..........




 33.   Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
       Examples:         Accidents, employment disputes, insurance claims, or rights to sue

       ❑ No
       ✔ Yes.
       ❑            Describe each claim................                See Attached.
                                                                                                                                                                                                     $805,411.02



 34.   Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
       to set off claims

       ✔ No
       ❑
       ❑ Yes.       Describe each claim................




 35.   Any financial assets you did not already list

       ✔ No
       ❑
       ❑ Yes.       Give specific information..........




 36.   Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
       for Part 4. Write that number here..................................................................................................................................➜                        $805,431.02



 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 37.   Do you own or have any legal or equitable interest in any business-related property?
       ✔No. Go to Part 6.
       ❑
       ❑Yes. Go to line 38.
                                                                                                                                                                                         Current value of the
                                                                                                                                                                                         portion you own?
                                                                                                                                                                                         Do not deduct secured
                                                                                                                                                                                         claims or exemptions.




Official Form 106A/B                                                                                       Schedule A/B: Property                                                                     page 8

                      Case 18-13383-CMA                                    Doc 98               Filed 03/04/20                        Ent. 03/04/20 17:16:31                       Pg. 8 of 28
 Debtor 1                  Jack                           Carlton                           Cramer, Jr                                                            Case number (if known) 18-13383-CMA
                           First Name                      Middle Name                       Last Name



 38.   Accounts receivable or commissions you already earned

       ✔ No
       ❑
       ❑ Yes. Describe........

 39.   Office equipment, furnishings, and supplies
       Examples:         Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

       ✔ No
       ❑
       ❑ Yes. Describe........

 40.   Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

       ✔ No
       ❑
       ❑ Yes. Describe........

 41.   Inventory

       ✔ No
       ❑
       ❑ Yes. Describe........

 42.   Interests in partnerships or joint ventures

       ✔ No
       ❑
       ❑ Yes. Describe........
       Name of entity:                                                                                               % of ownership:

                                                                                                                                            %


 43.   Customer lists, mailing lists, or other compilations
       ✔ No
       ❑
       ❑ Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
               ✔ No
               ❑
               ❑ Yes. Describe........

 44.   Any business-related property you did not already list

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.........




 45.   Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
       for Part 5. Write that number here.................................................................................................................................➜                             $0.00



 Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
         If you own or have an interest in farmland, list it in Part 1.

 46.   Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
       ✔No. Go to Part 7.
       ❑
       ❑Yes. Go to line 47.

Official Form 106A/B                                                                                       Schedule A/B: Property                                                                  page 9

                     Case 18-13383-CMA                                     Doc 98               Filed 03/04/20                        Ent. 03/04/20 17:16:31                       Pg. 9 of 28
 Debtor 1                   Jack                             Carlton                             Cramer, Jr                                                              Case number (if known) 18-13383-CMA
                            First Name                       Middle Name                          Last Name



                                                                                                                                                                                                Current value of the
                                                                                                                                                                                                portion you own?
                                                                                                                                                                                                Do not deduct secured
                                                                                                                                                                                                claims or exemptions.

 47.   Farm animals
       Examples:          Livestock, poultry, farm-raised fish
       ✔ No
       ❑
       ❑ Yes.........................

 48.   Crops—either growing or harvested

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............


 49.   Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

       ✔ No
       ❑
       ❑ Yes..........................


 50.   Farm and fishing supplies, chemicals, and feed

       ✔ No
       ❑
       ❑ Yes..........................


 51.   Any farm- and commercial fishing-related property you did not already list

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............



 52.   Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
       for Part 6. Write that number here...................................................................................................................................➜                                   $0.00



 Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above


 53.   Do you have other property of any kind you did not already list?
       Examples:          Season tickets, country club membership

       ❑ No
       ✔ Yes. Give specific
       ❑
                                                                                                                                                                                                          $700,000.00

            information.............




 54.   Add the dollar value of all of your entries from Part 7. Write that number here.....................................................➜                                                              $700,000.00



 Part 8: List the Totals of Each Part of this Form

 55.   Part 1: Total real estate, line 2..........................................................................................................................................➜                       $575,000.00



Official Form 106A/B                                                                                            Schedule A/B: Property                                                                    page 10

                     Case 18-13383-CMA                                      Doc 98                 Filed 03/04/20                          Ent. 03/04/20 17:16:31                        Pg. 10 of 28
 Debtor 1                 Jack                         Carlton                         Cramer, Jr                                                        Case number (if known) 18-13383-CMA
                          First Name                    Middle Name                     Last Name



 56.   Part 2: Total vehicles, line 5                                                                            $37,000.00


 57.   Part 3: Total personal and household items, line 15                                                         $3,400.00


 58.   Part 4: Total financial assets, line 36                                                                 $805,431.02


 59.   Part 5: Total business-related property, line 45                                                                 $0.00


 60.   Part 6: Total farm- and fishing-related property, line 52                                                        $0.00


 61.   Part 7: Total other property not listed, line 54                                      +                 $700,000.00


 62.   Total personal property. Add lines 56 through 61..............                                        $1,545,831.02            Copy personal property total➜       +         $1,545,831.02




 63.   Total of all property on Schedule A/B. Add line 55 + line 62.................................................................................................                   $2,120,831.02




Official Form 106A/B                                                                                 Schedule A/B: Property                                                               page 11

                   Case 18-13383-CMA                                 Doc 98               Filed 03/04/20                     Ent. 03/04/20 17:16:31                      Pg. 11 of 28
 Debtor 1              Jack             Carlton                Cramer, Jr                                  Case number (if known) 18-13383-CMA
                       First Name       Middle Name            Last Name



                                                      SCHEDULE A/B: PROPERTY
                                                                  Continuation Page

 33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
      Potential Lawsuit to quiet title against 21st Mortgage Corp., Residential Funding Company, LLC 1st position                           $797,411.02
      deed of trust (Recording No. 20001228001193) on the property located at 15605 63rd Ave NE, Kenmore, WA
      98028. The loan has not been paid in since 2001 and the Debtor received a Chapter 7 discharge on August 31,
      2009 (Case# 09-15167) and he has had no personal obligation to pay the promissory note since that time. No
      installment payment has been due in the last 6 years, and the Debtor believes the loan is beyond the statute of
      limitations under RCW 4.16.040 and can be the subject of a Quiet Title Action Under RCW 7.28.300; See also,
      Jarvis v. Fed. Nat’l Mortg. Ass’n,No. C16-5194-RBL at *3, 2017 WL 1438040 (W.D.Wash. Apr. 24, 2017), aff’d mem.,
      726 Fed.App’x. 666 (9th Cir. 2018)
      Discharge Violation Claims against 21st Mortgage Corporation, Tomasi Salyer Baroway, and Chelsea S.                                    unknown
      Lewandowsi re unjust enrichment claim against Jack Cramer that was brought in violation of the discharge
      injunction from his bankruptcy case where he received a Chapter 7 discharge on August 31, 2009 (Case#
      09-15167) (estimated damages) Their lawsuit and judgment against Mr. Cramer resulted in a judicial foreclosure
      and attempt at a sheriff sale that was only stopped by this Chapter 13 case.
      Potential Lawsuit to quiet title against Norman Maas, PS Pension Fund Deed of Trust deed of trust (Recording                               $8,000.00
      No. 20010924001020) on the property located at 15605 63rd Ave NE, Kenmore, WA 98028. The loan has not been
      paid since the Debtor received a Chapter 7 discharge on August 31, 2009 (Case# 09-15167) and he has had no
      personal obligation to pay it since that time. No payments have been due in the last 6 years, and the Debtor
      believes the loan is beyond the statute of limitations under RCW 4.16.040 and can be the subject of a Quiet Title
      Action Under RCW 7.28.300; See also, Jarvis v. Fed. Nat’l Mortg. Ass’n,No. C16-5194-RBL at *3, 2017 WL 1438040
      (W.D.Wash. Apr. 24, 2017), aff’d mem., 726 Fed.App’x. 666 (9th Cir. 2018).
      Possible Malpractice Claim against Helmut Kah due to actions in this bankruptcy case and in litigation with 21st                       unknown
      Mortgage Corporation v. Cramer, King County Superior Court, 15-2-21512-4 SEA
      Possible claim for unauthorized practice of law and negligence against Mr. Penfield re acting as a lawyer without                      unknown
      a license in the filing of this bankruptcy case (paid $3000 to him and losses regarding this case are unknown at
      this time)




Official Form 106A/B                                                    Schedule A/B: Property
               Case 18-13383-CMA                  Doc 98        Filed 03/04/20           Ent. 03/04/20 17:16:31            Pg. 12 of 28
 Fill in this information to identify your case:

  Debtor 1                       Jack                    Carlton               Cramer, Jr
                                 First Name              Middle Name          Last Name

  Debtor 2
  (Spouse, if filing)            First Name              Middle Name          Last Name

  United States Bankruptcy Court for the:                            Western District of Washington

  Case number                             18-13383-CMA                                                                                                  ✔
                                                                                                                                                        ❑    Check if this is an
  (if known)                                                                                                                                                 amended filing


Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case number (if
known).
1. Do any creditors have claims secured by your property?
      ❑No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
      ✔Yes. Fill in all of the information below.
      ❑
 Part 1: List All Secured Claims

 2.     List all secured claims. If a creditor has more than one secured claim, list the creditor separately for            Column A               Column B              Column C
        each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As much           Amount of claim        Value of collateral   Unsecured
        as possible, list the claims in alphabetical order according to the creditor’s name.                                Do not deduct the      that supports         portion
                                                                                                                            value of collateral.   this claim            If any
 2.1 21st Mortgage Corp                                      Describe the property that secures the claim:                         $797,411.02                  $0.00          $797,411.02
        Creditor's Name
         Attn: Customer Service
         620 Market St Ste 100
        Number          Street
                                                             As of the date you file, the claim is: Check all that apply.

         Knoxville, TN 37902-2207                            ❑Contingent
        City                      State       ZIP Code       ❑Unliquidated
        Who owes the debt? Check one.                        ✔ Disputed
                                                             ❑
        ✔ Debtor 1 only
        ❑                                                    Nature of lien. Check all that apply.
        ❑Debtor 2 only                                       ✔An agreement you made (such as mortgage or
                                                             ❑
        ❑Debtor 1 and Debtor 2 only                             secured car loan)
        ❑At least one of the debtors and another             ❑Statutory lien (such as tax lien, mechanic's lien)
        ❑Check if this claim relates to a                    ✔ Judgment lien from a lawsuit
                                                             ❑
           community debt
                                                             ❑Other (including a right to offset)
        Date debt was incurred
                                                             Last 4 digits of account number

         Add the dollar value of your entries in Column A on this page. Write that number here:                                           $797,411.02




Official Form 106D                                             Schedule D: Creditors Who Have Claims Secured by Property                                                     page 1 of 6
                   Case 18-13383-CMA                          Doc 98            Filed 03/04/20                 Ent. 03/04/20 17:16:31                    Pg. 13 of 28
 Debtor 1              Jack                Carlton                    Cramer, Jr                                            Case number (if known) 18-13383-CMA
                       First Name          Middle Name                Last Name


                                                                                                                    Column A               Column B              Column C
              Additional Page
                                                                                                                    Amount of claim        Value of collateral   Unsecured
  Part 1:     After listing any entries on this page, number them beginning with                                    Do not deduct the      that supports         portion
              2.3, followed by 2.4, and so forth.                                                                   value of collateral.   this claim            If any



 2.2 Credit Acceptance                               Describe the property that secures the claim:                           $8,033.85              $9,000.00                  $0.00
     Creditor's Name
                                                      2007 Chevrolet Silverado
      25505 W 12 Mile Rd
     Number          Street
      Southfield, MI 48034                           As of the date you file, the claim is: Check all that apply.
     City                     State   ZIP Code       ❑Contingent
     Who owes the debt? Check one.                   ❑Unliquidated
     ✔ Debtor 1 only
     ❑                                               ❑Disputed
     ❑Debtor 2 only                                  Nature of lien. Check all that apply.
     ❑Debtor 1 and Debtor 2 only                     ❑An agreement you made (such as mortgage or
     ❑At least one of the debtors and another           secured car loan)
     ❑Check if this claim relates to a               ❑Statutory lien (such as tax lien, mechanic's lien)
        community debt
                                                     ❑Judgment lien from a lawsuit
     Date debt was incurred                          ❑Other (including a right to offset)
                                                     Last 4 digits of account number




 2.3 Financial Pacific Company                       Describe the property that secures the claim:                          $50,000.00           $575,000.00                   $0.00
     Creditor's Name
                                                      15605 63rd Ave NE Kenmore, WA 98028-4318
      c/o Corporation Service Company,
      Registered Agent
      MC-CSC1                                        As of the date you file, the claim is: Check all that apply.
      300 DESCHUTES WAY SW STE 208                   ❑Contingent
     Number          Street
                                                     ❑Unliquidated
      Olympia, WA 98501
     City                     State   ZIP Code
                                                     ✔ Disputed
                                                     ❑
                                                     Nature of lien. Check all that apply.
     Who owes the debt? Check one.
     ✔ Debtor 1 only
     ❑                                               ❑An agreement you made (such as mortgage or
     ❑Debtor 2 only                                     secured car loan)

     ❑Debtor 1 and Debtor 2 only                     ❑Statutory lien (such as tax lien, mechanic's lien)
     ❑At least one of the debtors and another        ❑Judgment lien from a lawsuit
     ❑Check if this claim relates to a               ❑Other (including a right to offset)
        community debt
                                                     Last 4 digits of account number
     Date debt was incurred
     12/19/1996



      Remarks: This lien was reconveyed on 1/3/2020. See King County Recorders Office No.
      20200110001040



      Add the dollar value of your entries in Column A on this page. Write that number here:                                       $58,033.85




Official Form 106D                         Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 2 of 6
               Case 18-13383-CMA                      Doc 98            Filed 03/04/20                 Ent. 03/04/20 17:16:31                    Pg. 14 of 28
 Debtor 1              Jack                Carlton                    Cramer, Jr                                            Case number (if known) 18-13383-CMA
                       First Name          Middle Name                Last Name


                                                                                                                    Column A               Column B              Column C
              Additional Page
                                                                                                                    Amount of claim        Value of collateral   Unsecured
  Part 1:     After listing any entries on this page, number them beginning with                                    Do not deduct the      that supports         portion
              2.3, followed by 2.4, and so forth.                                                                   value of collateral.   this claim            If any



 2.4 Internal Revenue Service                        Describe the property that secures the claim:                          $55,514.39           $575,000.00                   $0.00
     Creditor's Name
                                                      15605 63rd Ave NE Kenmore, WA 98028-4318
      PO Box 7346
     Number          Street
      Philadelphia, PA 19101-7346                    As of the date you file, the claim is: Check all that apply.
     City                     State   ZIP Code       ❑Contingent
     Who owes the debt? Check one.                   ❑Unliquidated
     ✔ Debtor 1 only
     ❑                                               ❑Disputed
     ❑Debtor 2 only                                  Nature of lien. Check all that apply.
     ❑Debtor 1 and Debtor 2 only                     ❑An agreement you made (such as mortgage or
     ❑At least one of the debtors and another           secured car loan)
     ❑Check if this claim relates to a               ✔Statutory lien (such as tax lien, mechanic's lien)
                                                     ❑
        community debt
                                                     ❑Judgment lien from a lawsuit
     Date debt was incurred                          ❑Other (including a right to offset)
     2009 - 2013

                                                     Last 4 digits of account number




      Remarks: 1040 taxes




 2.5 King County Finance Division                    Describe the property that secures the claim:                           $6,000.00                  $0.00           $6,000.00
     Creditor's Name
      600 King County Administration Building
      500 4th Ave
     Number          Street
                                                     As of the date you file, the claim is: Check all that apply.

      Seattle, WA 98104-2337                         ❑Contingent
     City                     State   ZIP Code       ❑Unliquidated
     Who owes the debt? Check one.                   ✔ Disputed
                                                     ❑
     ✔ Debtor 1 only
     ❑                                               Nature of lien. Check all that apply.
     ❑Debtor 2 only                                  ❑An agreement you made (such as mortgage or
     ❑Debtor 1 and Debtor 2 only                        secured car loan)
     ❑At least one of the debtors and another        ✔Statutory lien (such as tax lien, mechanic's lien)
                                                     ❑
     ❑Check if this claim relates to a               ❑Judgment lien from a lawsuit
        community debt
                                                     ❑Other (including a right to offset)
     Date debt was incurred
                                                     Last 4 digits of account number




      Remarks: State of Washington Judgmennt



      Add the dollar value of your entries in Column A on this page. Write that number here:                                       $61,514.39




Official Form 106D                         Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 3 of 6
               Case 18-13383-CMA                      Doc 98            Filed 03/04/20                 Ent. 03/04/20 17:16:31                    Pg. 15 of 28
 Debtor 1              Jack                Carlton                    Cramer, Jr                                            Case number (if known) 18-13383-CMA
                       First Name          Middle Name                Last Name


                                                                                                                    Column A               Column B              Column C
              Additional Page
                                                                                                                    Amount of claim        Value of collateral   Unsecured
  Part 1:     After listing any entries on this page, number them beginning with                                    Do not deduct the      that supports         portion
              2.3, followed by 2.4, and so forth.                                                                   value of collateral.   this claim            If any




 2.6 King County Treasury Operations                 Describe the property that secures the claim:                          $24,000.00           $575,000.00                   $0.00
     Creditor's Name
                                                      15605 63rd Ave NE Kenmore, WA 98028-4318
      500 4th Ave Rm 600
     Number          Street
      Seattle, WA 98104-2337                         As of the date you file, the claim is: Check all that apply.
     City                     State   ZIP Code       ❑Contingent
     Who owes the debt? Check one.                   ❑Unliquidated
     ✔ Debtor 1 only
     ❑                                               ❑Disputed
     ❑Debtor 2 only                                  Nature of lien. Check all that apply.
     ❑Debtor 1 and Debtor 2 only                     ❑An agreement you made (such as mortgage or
     ❑At least one of the debtors and another           secured car loan)
     ❑Check if this claim relates to a               ❑Statutory lien (such as tax lien, mechanic's lien)
        community debt
                                                     ❑Judgment lien from a lawsuit
     Date debt was incurred                          ❑Other (including a right to offset)
                                                     Last 4 digits of account number




 2.7 Norman Maas PS Pension Fund                     Describe the property that secures the claim:                           $7,800.00                  $0.00           $7,800.00
     Creditor's Name
      c/o Norman Maas, Registered Agent
      6555 Ne 181st St
     Number          Street
                                                     As of the date you file, the claim is: Check all that apply.

      Kenmore, WA 98028                              ❑Contingent
     City                     State   ZIP Code       ❑Unliquidated
     Who owes the debt? Check one.                   ❑Disputed
     ✔ Debtor 1 only
     ❑                                               Nature of lien. Check all that apply.
     ❑Debtor 2 only                                  ❑An agreement you made (such as mortgage or
     ❑Debtor 1 and Debtor 2 only                        secured car loan)
     ❑At least one of the debtors and another        ❑Statutory lien (such as tax lien, mechanic's lien)
     ❑Check if this claim relates to a               ❑Judgment lien from a lawsuit
        community debt
                                                     ❑Other (including a right to offset)
     Date debt was incurred
                                                     Last 4 digits of account number




      Add the dollar value of your entries in Column A on this page. Write that number here:                                       $31,800.00




Official Form 106D                         Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 4 of 6
               Case 18-13383-CMA                      Doc 98            Filed 03/04/20                 Ent. 03/04/20 17:16:31                    Pg. 16 of 28
 Debtor 1              Jack                Carlton                    Cramer, Jr                                            Case number (if known) 18-13383-CMA
                       First Name          Middle Name                Last Name


                                                                                                                    Column A               Column B              Column C
              Additional Page
                                                                                                                    Amount of claim        Value of collateral   Unsecured
  Part 1:     After listing any entries on this page, number them beginning with                                    Do not deduct the      that supports         portion
              2.3, followed by 2.4, and so forth.                                                                   value of collateral.   this claim            If any



 2.8 Prestige Auto                                   Describe the property that secures the claim:                          $27,000.00            $28,000.00                   $0.00
     Creditor's Name
                                                      2018 Toyota Rav 4
      351 W Opportunity Way
     Number          Street
      Draper, UT 84020-1399                          As of the date you file, the claim is: Check all that apply.
     City                     State   ZIP Code       ❑Contingent
     Who owes the debt? Check one.                   ❑Unliquidated
     ✔ Debtor 1 only
     ❑                                               ❑Disputed
     ❑Debtor 2 only                                  Nature of lien. Check all that apply.
     ❑Debtor 1 and Debtor 2 only                     ❑An agreement you made (such as mortgage or
     ❑At least one of the debtors and another           secured car loan)
     ❑Check if this claim relates to a               ❑Statutory lien (such as tax lien, mechanic's lien)
        community debt
                                                     ❑Judgment lien from a lawsuit
     Date debt was incurred                          ❑Other (including a right to offset)
     12/20/2019

                                                     Last 4 digits of account number




      Remarks: vehicle acquired post bankruptcy



      Add the dollar value of your entries in Column A on this page. Write that number here:                                       $27,000.00
      If this is the last page of your form, add the dollar value totals from all pages. Write that number                        $975,759.26
      here:




Official Form 106D                         Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 5 of 6
               Case 18-13383-CMA                      Doc 98            Filed 03/04/20                 Ent. 03/04/20 17:16:31                    Pg. 17 of 28
 Debtor 1              Jack                Carlton                  Cramer, Jr                                       Case number (if known) 18-13383-CMA
                       First Name           Middle Name             Last Name



 Part 2: List Others to Be Notified for a Debt That You Already Listed

 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is trying
 to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more than one
 creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any debts in Part 1,
 do not fill out or submit this page.

    1                                                                                        On which line in Part 1 did you enter the creditor?     1
        21st Mortgage Corporation
        Name
                                                                                             Last 4 digits of account number
        300 DESCHUTES WAY SW 208
        Number         Street
        c/o Corporation Service Company<br/>MC-CSC1

        Olympia, WA 98501
        City                                                State         ZIP Code

    2                                                                                        On which line in Part 1 did you enter the creditor?     1
        Djenita Svinjar
        Name
                                                                                             Last 4 digits of account number
        2533 N 117th Ave
        Number         Street
        Fidelity National Title Group

        Omaha, NE 68164-3679
        City                                                State         ZIP Code

    3                                                                                        On which line in Part 1 did you enter the creditor?     7
        Norman Maas, P.S. Pension Fund
        Name
                                                                                             Last 4 digits of account number
        Po Box 82366
        Number         Street
        c/o Norman Maas, Registered Agent

        Kenmore, WA 98028-0366
        City                                                State         ZIP Code

    4                                                                                        On which line in Part 1 did you enter the creditor?     1
        Residential Funding Company, LLC
        Name
                                                                                             Last 4 digits of account number
        300 Deschutes Way Sw Ste 208
        Number         Street
        c/o Corporation Service Company, Registered Agent<br/>MC-CSC1

        Tumwater, WA 98501-7719
        City                                                State         ZIP Code

    5                                                                                        On which line in Part 1 did you enter the creditor?     1
        Tomasi Salyer Martin
        Name
                                                                                             Last 4 digits of account number
        121 SW Morrison St Ste 1850
        Number         Street
        c/o Eleanor DuBay

        Portland, OR 97204-3120
        City                                                State         ZIP Code




Official Form 106D                               Part 2 of Schedule D: Creditors Who Have Claims Secured by Property                                      page 6 of 6
                 Case 18-13383-CMA                    Doc 98         Filed 03/04/20             Ent. 03/04/20 17:16:31                   Pg. 18 of 28
 Fill in this information to identify your case:

  Debtor 1                   Jack                   Carlton           Cramer, Jr
                             First Name            Middle Name       Last Name

  Debtor 2
  (Spouse, if filing)        First Name            Middle Name       Last Name                                                   Check if this is:

  United States Bankruptcy Court for the:                     Western District of Washington                                     ✔An amended filing
                                                                                                                                 ❑
                                                                                                                                 ❑A supplement showing postpetition
  Case number                       18-13383-CMA                                                                                      chapter 13 income as of the following date:
  (if known)

                                                                                                                                      MM / DD / YYYY

Official Form 106I
Schedule I: Your Income                                                                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for supplying correct
information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse. If you are separated and your
spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write your name and case number (if known). Answer every question.


 Part 1: Describe Employment


 1. Fill in your employment
    information.                                                               Debtor 1                                            Debtor 2 or non-filing spouse


     If you have more than one job,            Employment status           ✔Employed ❑Not Employed
                                                                           ❑                                                   ❑Employed ❑Not Employed
     attach a separate page with
     information about additional              Occupation
     employers.
                                               Employer's name             Woodinville Tire & Auto
     Include part time, seasonal, or
     self-employed work.
                                               Employer's address
     Occupation may include student                                         Number Street                                      Number Street
     or homemaker, if it applies.




                                                                            City                     State    Zip Code         City                    State      Zip Code

                                               How long employed there?


 Part 2: Give Details About Monthly Income


     Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing spouse unless you
     are separated.
     If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need more space,
     attach a separate sheet to this form.

                                                                                                         For Debtor 1       For Debtor 2 or
                                                                                                                            non-filing spouse

 2. List monthly gross wages, salary, and commissions (before all payroll
    deductions.) If not paid monthly, calculate what the monthly wage would be.             2.               $3,120.00                      $0.00

 3. Estimate and list monthly overtime pay.                                                 3.   +           $1,233.18     +                $0.00


 4. Calculate gross income. Add line 2 + line 3.                                            4.               $4,353.18                      $0.00




Official Form 106I                                                          Schedule I: Your Income                                                                    page 1
                  Case 18-13383-CMA                     Doc 98        Filed 03/04/20                 Ent. 03/04/20 17:16:31                 Pg. 19 of 28
 Debtor 1                  Jack                             Carlton                            Cramer, Jr                                      Case number (if known) 18-13383-CMA
                            First Name                      Middle Name                         Last Name


                                                                                                                                    For Debtor 1       For Debtor 2 or
                                                                                                                                                       non-filing spouse
      Copy line 4 here....................................................................................➔            4.              $4,353.18                   $0.00
 5.   List all payroll deductions:
      5a. Tax, Medicare, and Social Security deductions                                                                5a.              $841.53                    $0.00
      5b. Mandatory contributions for retirement plans                                                                 5b.                $0.00                    $0.00
      5c. Voluntary contributions for retirement plans                                                                 5c.                $0.00                    $0.00
      5d. Required repayments of retirement fund loans                                                                 5d.                $0.00                    $0.00
      5e. Insurance                                                                                                    5e.               $89.35                    $0.00
      5f. Domestic support obligations                                                                                 5f.                $0.00                    $0.00
      5g. Union dues                                                                                                   5g.                $0.00                    $0.00

      5h. Other deductions. Specify:                                                                                   5h.   +             $0.00       +           $0.00

 6.   Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g + 5h.                                      6.               $930.89                    $0.00
 7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                                              7.              $3,422.29                   $0.00
 8.   List all other income regularly received:
      8a. Net income from rental property and from operating a business,
          profession, or farm
            Attach a statement for each property and business showing gross receipts,
            ordinary and necessary business expenses, and the total monthly net income.                                8a.                $0.00                    $0.00
      8b. Interest and dividends                                                                                       8b.                $0.00                    $0.00
      8c. Family support payments that you, a non-filing spouse, or a dependent
          regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                                                       8c.                $0.00                    $0.00
      8d. Unemployment compensation                                                                                    8d.                $0.00                    $0.00
      8e. Social Security                                                                                              8e.             $1,865.26                   $0.00
      8f. Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                                                   8f.                $0.00                    $0.00
      8g. Pension or retirement income                                                                                 8g.                $0.00                    $0.00

      8h. Other monthly income. Specify:                                                                               8h.   +             $0.00       +           $0.00


 9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h.                                            9.              $1,865.26                    $0.00

 10. Calculate monthly income. Add line 7 + line 9.
     Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse                                         10.             $5,287.55   +                $0.00        =       $5,287.55

 11. State all other regular contributions to the expenses that you list in Schedule J.
      Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
      friends or relatives.
      Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

      Specify:                                                                                                                                                         11. +              $0.00
 12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. Write that
     amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies                                                               12.          $5,287.55
                                                                                                                                                                                 Combined
                                                                                                                                                                                 monthly income
 13. Do you expect an increase or decrease within the year after you file this form?
      ✔ No.
      ❑
      ❑Yes. Explain:

Official Form 106I                                                                                        Schedule I: Your Income                                                          page 2
                    Case 18-13383-CMA                                      Doc 98                Filed 03/04/20              Ent. 03/04/20 17:16:31              Pg. 20 of 28
 Fill in this information to identify your case:

  Debtor 1                   Jack                     Carlton                Cramer, Jr
                             First Name              Middle Name            Last Name                               Check if this is:
  Debtor 2                                                                                                          ✔An amended filing
                                                                                                                    ❑
  (Spouse, if filing)        First Name              Middle Name            Last Name                               ❑A supplement showing postpetition
                                                                                                                        chapter 13 income as of the following date:
  United States Bankruptcy Court for the:                          Western District of Washington

  Case number                       18-13383-CMA                                                                        MM / DD / YYYY
  (if known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, attach another sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 Part 1: Describe Your Household

 1. Is this a joint case?

     ✔No. Go to line 2.
     ❑
     ❑Yes. Does Debtor 2 live in a separate household?
            ❑No
            ❑Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
 2. Do you have dependents?                        ✔ No
                                                   ❑
     Do not list Debtor 1 and
     Debtor 2.
                                                   ❑Yes. Fill out this information for    Dependent's relationship to
                                                                                          Debtor 1 or Debtor 2
                                                                                                                               Dependent's
                                                                                                                               age
                                                                                                                                                   Does dependent live
                                                                                                                                                   with you?
                                                      each dependent...............
     Do not state the dependents' names.
                                                                                                                                                    ❑No. ❑Yes.
                                                                                                                                                    ❑No. ❑Yes.
                                                                                                                                                    ❑No. ❑Yes.
                                                                                                                                                    ❑No. ❑Yes.
                                                                                                                                                    ❑No. ❑Yes.
 3. Do your expenses include expenses              ✔ No
                                                   ❑
    of people other than yourself and
    your dependents?
                                                   ❑Yes


 Part 2: Estimate Your Ongoing Monthly Expenses

 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report expenses as of a date after
 the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the applicable date.

 Include expenses paid for with non-cash government assistance if you know the value of                                                     Your expenses
 such assistance and have included it on Schedule I: Your Income (Official Form 106I.)

 4. The rental or home ownership expenses for your residence. Include first mortgage payments and any rent for the
    ground or lot.                                                                                                                 4.


     If not included in line 4:
                                                                                                                                   4a.                       $558.33
     4a. Real estate taxes
                                                                                                                                   4b.                       $120.00
     4b. Property, homeowner's, or renter's insurance
                                                                                                                                   4c.                       $200.00
     4c. Home maintenance, repair, and upkeep expenses
                                                                                                                                   4d.
     4d. Homeowner's association or condominium dues                                                                                                           $0.00




Official Form 106J                                                                    Schedule J: Your Expenses                                                          page 1
                  Case 18-13383-CMA                         Doc 98            Filed 03/04/20          Ent. 03/04/20 17:16:31                 Pg. 21 of 28
 Debtor 1              Jack                   Carlton                  Cramer, Jr                            Case number (if known) 18-13383-CMA
                       First Name             Middle Name               Last Name


                                                                                                                            Your expenses

 5.    Additional mortgage payments for your residence, such as home equity loans                                  5.

 6.    Utilities:
       6a. Electricity, heat, natural gas                                                                          6a.                      $250.00

       6b. Water, sewer, garbage collection                                                                        6b.                      $240.00
       6c. Telephone, cell phone, Internet, satellite, and cable services                                          6c.                      $136.00

       6d. Other. Specify:                           Cable                                                         6d.                      $121.00

 7.    Food and housekeeping supplies                                                                              7.                       $400.00

 8.    Childcare and children’s education costs                                                                    8.                         $0.00

 9.    Clothing, laundry, and dry cleaning                                                                         9.                        $25.00

 10. Personal care products and services                                                                           10.                       $25.00

 11.   Medical and dental expenses                                                                                 11.                      $200.00

 12. Transportation. Include gas, maintenance, bus or train fare.
     Do not include car payments.                                                                                  12.                      $200.00

 13. Entertainment, clubs, recreation, newspapers, magazines, and books                                            13.                        $0.00

 14. Charitable contributions and religious donations                                                              14.                        $0.00

 15. Insurance.
     Do not include insurance deducted from your pay or included in lines 4 or 20.

                                                                                                                   15a.                      $99.90
       15a. Life insurance
                                                                                                                   15b.                     $135.00
       15b. Health insurance
       15c. Vehicle insurance                                                                                      15c.                     $161.00

       15d. Other insurance. Specify:                                                                              15d.                       $0.00

 16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
       Specify:                                                                                                    16.                        $0.00

 17. Installment or lease payments:
                                                                                                                   17a.
       17a. Car payments for Vehicle 1
                                                                                                                   17b.                     $620.00
       17b. Car payments for Vehicle 2
                                                                                                                   17c.
       17c. Other. Specify:
                                                                                                                   17d.
       17d. Other. Specify:

 18. Your payments of alimony, maintenance, and support that you did not report as deducted
     from your pay on line 5, Schedule I, Your Income (Official Form 106I).                                        18.                        $0.00

 19. Other payments you make to support others who do not live with you.
       Specify:                                                                                                    19.                        $0.00

 20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

       20a. Mortgages on other property                                                                            20a.                       $0.00
       20b. Real estate taxes                                                                                      20b.                       $0.00
       20c. Property, homeowner’s, or renter’s insurance                                                           20c.                       $0.00
       20d. Maintenance, repair, and upkeep expenses                                                               20d.                       $0.00
       20e. Homeowner’s association or condominium dues                                                            20e.                       $0.00




Official Form 106J                                                               Schedule J: Your Expenses                                            page 2
                    Case 18-13383-CMA                    Doc 98             Filed 03/04/20      Ent. 03/04/20 17:16:31       Pg. 22 of 28
 Debtor 1              Jack                 Carlton                 Cramer, Jr                              Case number (if known) 18-13383-CMA
                       First Name           Middle Name              Last Name



 21. Other. Specify:                                                                                              21.    +                  $0.00

 22. Calculate your monthly expenses.

      22a. Add lines 4 through 21.                                                                                22a.                  $3,491.23

      22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                        22b.                      $0.00

      22c. Add line 22a and 22b. The result is your monthly expenses.                                             22c.                  $3,491.23


 23. Calculate your monthly net income.

      23a. Copy line 12 (your combined monthly income) from Schedule I.                                           23a.                  $5,287.55

      23b. Copy your monthly expenses from line 22c above.                                                        23b.   –              $3,491.23

      23c. Subtract your monthly expenses from your monthly income.
                                                                                                                  23c.                  $1,796.32
            The result is your monthly net income.



 24. Do you expect an increase or decrease in your expenses within the year after you file this form?

      For example, do you expect to finish paying for your car loan within the year or do you expect your
      mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

      ✔ No.
      ❑              None
      ❑Yes.




Official Form 106J                                                             Schedule J: Your Expenses                                            page 3
                Case 18-13383-CMA                     Doc 98            Filed 03/04/20         Ent. 03/04/20 17:16:31        Pg. 23 of 28
 Fill in this information to identify your case:

  Debtor 1                         Jack                           Carlton                    Cramer, Jr
                                  First Name                    Middle Name                 Last Name

  Debtor 2
  (Spouse, if filing)             First Name                    Middle Name                 Last Name

  United States Bankruptcy Court for the:                                        Western District of Washington

  Case number                               18-13383-CMA                                                                                                                            ✔
                                                                                                                                                                                    ❑      Check if this is an
  (if known)                                                                                                                                                                               amended filing


Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical
Information                                                                                                                                                                                                          12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Fill out all of your
schedules first; then complete the information on this form. If you are filing amended schedules after you file your original forms, you must fill out a new Summary
and check the box at the top of this page.


 Part 1: Summarize Your Assets


                                                                                                                                                                                            Your assets
                                                                                                                                                                                            Value of what you own

 1. Schedule A/B: Property (Official Form 106A/B)
    1a. Copy line 55, Total real estate, from Schedule A/B...........................................................................................................                                       $575,000.00


    1b. Copy line 62, Total personal property, from Schedule A/B................................................................................................                                          $1,545,831.02


    1c. Copy line 63, Total of all property on Schedule A/B...........................................................................................................                                    $2,120,831.02



 Part 2: Summarize Your Liabilities



                                                                                                                                                                                            Your liabilities
                                                                                                                                                                                            Amount you owe

 2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
    2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D.......                                                                               $975,759.26

 3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                                                                                 $7,696.71
    3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F......................................

    3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F.................................                                                       +                 $83,928.01


                                                                                                                                                                  Your total liabilities                  $1,067,383.98

 Part 3: Summarize Your Income and Expenses

 4. Schedule I: Your Income (Official Form 106I)
    Copy your combined monthly income from line 12 of Schedule I..........................................................................................                                                       $5,287.55


 5. Schedule J: Your Expenses (Official Form 106J)
    Copy your monthly expenses from line 22c of Schedule J..................................................................................                                                                     $3,491.23




Official Form 106Sum                                                    Summary of Your Assets and Liabilities and Certain Statistical Information                                                                page 1 of 2
                    Case 18-13383-CMA                                   Doc 98                Filed 03/04/20                       Ent. 03/04/20 17:16:31                            Pg. 24 of 28
 Debtor 1             Jack                   Carlton                  Cramer, Jr                                          Case number (if known) 18-13383-CMA
                      First Name             Middle Name               Last Name



 Part 4: Answer These Questions for Administrative and Statistical Records



6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
   ❑    No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
   ✔
   ❑    Yes



7. What kind of debt do you have?
   ✔
   ❑    Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
        family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

   ❑    Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
        this form to the court with your other schedules.



8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
   Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                                                       $3,407.07




9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:


                                                                                                                       Total claim

       From Part 4 on Schedule E/F, copy the following:


    9a. Domestic support obligations (Copy line 6a.)                                                                                      $0.00



    9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                                         $7,696.71



    9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                                                   $0.00



    9d. Student loans. (Copy line 6f.)                                                                                                    $0.00



    9e.Obligations arising out of a separation agreement or divorce that you did not report as priority                                   $0.00
       claims. (Copy line 6g.)



    9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)                         +                     $0.00



    9g. Total. Add lines 9a through 9f.                                                                                              $7,696.71




Official Form 106Sum                                   Summary of Your Assets and Liabilities and Certain Statistical Information                                page 2 of 2
                 Case 18-13383-CMA                      Doc 98          Filed 03/04/20              Ent. 03/04/20 17:16:31                     Pg. 25 of 28
 Fill in this information to identify your case:

  Debtor 1                   Jack                  Carlton          Cramer, Jr
                             First Name            Middle Name      Last Name

  Debtor 2
  (Spouse, if filing)        First Name            Middle Name      Last Name

  United States Bankruptcy Court for the:                    Western District of Washington

  Case number                       18-13383-CMA                                                                                      ✔
                                                                                                                                      ❑    Check if this is an
  (if known)                                                                                                                               amended filing


Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                               12/15
If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



               Sign Below



   Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

   ✔ No
   ❑
   ❑Yes. Name of person                                                             . Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature
                                                                                      (Official Form 119).




   Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they are true and correct.




   ✘ /s/ Jack Carlton Cramer, Jr
        Jack Carlton Cramer, Jr, Debtor 1                              ✘
        Date 03/04/2020                                                    Date
                MM/ DD/ YYYY                                                      MM/ DD/ YYYY




Official Form 106Dec                                         Declaration About an Individual Debtor's Schedules
                  Case 18-13383-CMA                    Doc 98        Filed 03/04/20           Ent. 03/04/20 17:16:31                  Pg. 26 of 28
B2030 (Form 2030)(12/15)


                                                    United States Bankruptcy Court
                                                                Western District of Washington

In re
Cramer Jr, Jack Carlton                                                                                                 Case No. 18-13383-CMA
Debtor(s)                                                                                                               Chapter        7


                                                                                 AMENDED


                                       DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1.   Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
     compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services
     rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
            For legal services, I have agreed to accept . . . . . . . . . . . . . . . . . . . . . . . .                           $2,500.00
            Prior to the filing of this statement I have received . . . . . . . . . . . . . . . . . .                             $1,200.00
            Balance Due . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .             $1,300.00

2.   The source of the compensation to be paid to me was:
            ✔ Debtor
            ❑                                          ❑ Other (specify)
3.   The source of compensation to be paid to me is:
            ✔ Debtor
            ❑                                          ❑ Other (specify)
4.   ✔
     ❑   I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates
     of my law firm.

     ❑   I have agreed to share the above-disclosed compensation with another person or persons who are not members or associates
     of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the compensation, is attached.

5.   In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:
     a.   Analysis of the debtor' s financial situation, and rendering advice to the debtor in determining whether to file a petition in
          bankruptcy;
     b.   Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;
     c.   The Debtor engaged Henry & DeGraaff, PS post filing on October 9, 2019 to negotiate with the Chapter 7 Trustee to obtain a
          reverse mortgage or other financing to pay the chapter 7 claims to keep Mr. Cramer's home, and assist with the reverse
          mortgage and the IRS to devise a plan in the best interests of the Debtor

6.   By agreement with the debtor(s), the above-disclosed fee does not include the following services:




          Case 18-13383-CMA                          Doc 98           Filed 03/04/20               Ent. 03/04/20 17:16:31                  Pg. 27 of 28
                                            CERTIFICATION

        I certify that the foregoing is a complete statement of any agreement or arrangement for
      payment to me for representation of the debtor(s) in this bankruptcy proceeding.

      03/04/2020                          /s/ Christina L. Henry
      Date                                    Signature of Attorney
                                                                               Christina L. Henry
                                                                              Bar Number: 31273
                                                                          Henry & DeGraaff, P.S.
                                                                           Henry & DeGraaff, PS
                                                                             787 Maynard Ave S
                                                                               Seattle, WA 98104
                                                                           Phone: (206) 330-0595

                                          Henry & DeGraaff, P.S.
                                             Name of law firm




Case 18-13383-CMA         Doc 98      Filed 03/04/20         Ent. 03/04/20 17:16:31           Pg. 28 of 28
